Title: James Monroe to James Madison, 30 May 1827
From: Monroe, James
To: Madison, James


                        
                            
                                Dear Sir
                            
                            
                                
                                    Oak hill
                                
                                May 30th. 1827.
                            
                        
                        I have receivd your letter of the 18th. communicating a project of Mr Johnson, for carrying into effect the
                            act of the last Session of assembly, authorising the Visitors, to borrow a certain sum of money, for the use of the
                            University, with a proposition from Mr Randolph to make the loan desird, as the Trustee, & in behalf of Mrs
                            Randolph. It appears to me, that Mr Randolph accedes essentially, to the project presented by Mr Johnson: that as to the
                            conditions of the loan, & the term for which it is to be made, there is no difference between them. My object is,
                            to obtain the loan on the most favorable terms that we can, for the University, & accomplishing that, to afford to
                            Mrs. Randolph, every accomodation in our power. I concur in the sentiment, expressd, on the subject, by Genl. Cocke. With
                            respect & esteem dear Sir yrs.
                        
                            
                                James Monroe
                            
                        
                    